Name: Commission Regulation (EC) No 777/1999 of 15 April 1999 amending Regulation (EC) No 2486/98 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1998/99 wine year
 Type: Regulation
 Subject Matter: food technology;  cultivation of agricultural land;  information and information processing;  distributive trades;  beverages and sugar;  production
 Date Published: nan

 EN Official Journal of the European Communities16. 4. 1999 L 101/35 COMMISSION REGULATION (EC) No 777/1999 of 15 April 1999 amending Regulation (EC) No 2486/98 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1998/99 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 1627/98 (2), and in particular Article 38(5) thereof, Whereas Commission Regulation (EEC) No 2721/88 (3), as last amended by Regulation (EEC) No 2181/91 (4), lays down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87; whereas Commission Regulation (EC) No 1648/ 98 (5) fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1998/99 wine year; Whereas Article 1(6) of Commission Regulation (EC) No 2486/98 (6), as last amended by Regulation (EC) No 573/ 1999 (7), sets 12 March 1999 as the date for the approval of contracts and declarations by the competent author- ities; whereas that date should be put back on account of the administrative difficulties arising from the large number of contracts; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 1(6) of Regulation (EC) No 2486/98, 12 March 1999' is replaced by 22 March 1999'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 27.3.1987, p. 1. (2) OJ L 210, 28.7.1998, p. 8. (3) OJ L 241, 1.9.1988, p. 88. (4) OJ L 202, 24.7.1991, p. 16. (5) OJ L 210, 28.7.1998, p. 63. (6) OJ L 309, 19.11.1998, p. 18. (7) OJ L 70, 17.3.1999, p. 18.